Citation Nr: 1145355	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-27 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for infertility to include as a manifestation of an undiagnosed illness.


ATTORNEY FOR THE BOARD

A. Barone, Counsel













INTRODUCTION

The Veteran had active duty service from February 1991 to August 1994, from September 1996 to February 1997, and from May 1997 to July 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In November 2011, the Veteran failed to appear for her scheduled hearing before the Board.  The Veteran was properly notified of the hearing, which was scheduled in accordance with her requests, and the Veteran has not expressed any desire to further reschedule the hearing.  The Board will therefore proceed with consideration of the appeal.

The Veteran failed to file a substantive appeal to perfect the appeal of four other claim and the other claims are no longer in appellate status and are not before the Board.

The claim of service connection for infertility is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Upon preliminary review of the record, the Board finds that further development is necessary before a decision on the merits may be made.  The report of VA examination in October 2005 was prepared without the benefit of review of the Veteran's file and the report does not address pertinent information such as the Veteran's documented medical treatment for infertility during the time of her active duty military service, which was added after the time of the VA examination.



The medical opinion is therefore not adequate.

Also, the Veteran is competent to describe problems with infertility, she has submitted private medical records showing infertility and evidence of infertility problems in service.  

As the record is currently insufficient to decide the claim, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to determine: 

a).  Whether the Veteran is infertile, and, if so, 

b).  Whether it is at least as likely as not (50% probability or higher) that the Veteran's current infertility is related to service. 

In formulating the opinion, please address the following: 

Does the Veteran's case present objective evidence of independently verifiable signs or symptoms of infertility that cannot be attributed to any known medical diagnosis?










2.  Following completion of the above, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


